Donlon, Judge:
Counsel for the parties have submitted this appeal for reappraisement on a stipulation of record (R. 2, 3) as follows:
Ms. Weil: May it please the court, the merchandise involved before the court is known as crude pregnenolone. It was appraised on the basis of United States value at 10 cents a gram, which was also the entered value.
The Government is ready to stipulate that there is no foreign or export- value or United States value and that the proper basis of value is cost of production. I have been apprised by the Appraiser, Mr. Passarell, that he is satisfied that the cost of materials of, and of fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise, at a time preceding the date of exportation of the particular merchandise under consideration which would ordinarily permit the manufacture or production of the particular merchandise under consideration in the usual course of business, and/or plus the usual general expenses in the case of such or similar merchandise, and the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the particular merchandise under consideration in condition, packed ready for shipment to the United States, and an addition for profit equal to the profit which ordinarily is added, in the case of merchandise of the same general character as the particular merchandise under consideration, by manufacturers or producers in the country of manufacture or production who are engaged in the production or manufacture of merchandise of the same class or kind, is 8 cents a gram rather than 10 cents a gram.
Counsel for plaintiff agreed to this stipulation, and it was approved *698and made of record. Accepting this stipulation as an agreed statement of facts, I find and hold that the cost of production, as defined in section 402 (f) of the Tariff Act of 1930, as amended, is the proper basis for determination of value of the crude pregnenolone described in the invoice and entry covered by this appeal, and that such value is 8 cents a gram.
The appeal is dismissed as to all other merchandise. Judgment will be entered accordingly.